_-,
-,-’




       Hon. Charles B. Ilartln OpinionNo. O-3083
       County Auditor          Re: Whether land belonging to
       Marshall, Texas         College of Marshall Is exempt
                               from taxation.
       Dear Sir:

                .In your letter of January 24, 1941, you inquire
       whether the reti property ~belonglngto the -Collegeof Marshall
       Is exempt from taxation. Pea advise that this College Is owned
       by the Baptist General Convention of the State of Texas, and
       that most of the zeal estate mentioned In your letter Is occu-
       pled byethe plant :properand is used exclusively for educational
       purposes. However, you advise that a part of the land, given
       to the College about the year 1915, is farmed by the Institution
       and that the money derived from such farming Is used for the
       maintenance of the college. In the event any of said property
       Is found’to be exempt from taxation you Inquire whether it is
       the duty of~the assessor and collec4or of that county to strike
       such property from the rolls, or whether It Is the duty of the
       commlssloners~court to enter an order striking the same from
       the rolls.
                 Section 2 of Article 8, State Constltu$lon, reads In
       part as follows:
                 n*** the legislature may, by general laws,
            exempt from taxation*** all buildingsused ex-
            clusively and owned by persons or associations of
            persons for school purposes and the necessary
            furnltuz’eof all schools and property used excla-
            slvely and reasonably necessary In conducting any
            association engaged In promoting the religious,
            educatlonsl and physical development of boys
            girls, young men or young women operating ulldera
            State or Rational ~organisatlonof like character;
            also the endowment~fundr of such lnstitntlonsof
            learning and religion not used with a view to prof-
            it; and when the same are Invested in bonds or
            mortgages, or In land or other-propertywhich has
            been and shall hereafter be bought In by such in-
            stitutions und‘erforeclosure sales made to satisfy
            or protect such bonds or mortgages, that such ex-
            emption of such land and property shall continue
Hon. Charles R. Martin, page 2


     only for two years after the purchase of the
     same at such sale by such Institutionsand no
     longer, and Institutionsof purely public
     charity; and all laws exempting property from
     taxation other than the property above mentioned
     shall be null and void."
          Article 7150, Revised Civil Statutes, exempts from
taxation, among other properties,the following:
          "All public colleges, public academles,and
     all endowment funds of Institutionsof learning
     and religion not used with a view to profit, and
     when the same are Invested In bonds or mortgages,
     and all such buildings used exclusively and owned
     by persons or associationsof persons for school
     purposes; provided that when the land or other
     property has been, or shall hereafter be, bought
     In by such Institutionsunder foreclosure sales
     made to satisfy or protect bonds oremortgages ln
     which said endowment funds are Invested that such
     exemption of such land and property shai1 continue
     for two years after the purchase of the same at
     such sale by such Institutionsand no longer.*
          The term "bulldlngs,Uas used In-the above constl-
tutlonal and statutory provisions, Includes the land upon which
the same stand as well as such grounds thereabout as are used
In the actual operation of the school, such as yards and recrea-
tional grounds. St. Edwards’ College vs. Morris, 17 S.W. 512
82 Tex. 1; Cassiano VS. Ursuline Academy, 64 Tex. 673. But, It
was not Intended that all the land owned by such schools should
be exempt from taxation without regard to Its use. It must be
used gxcluslvq& for school purposes In order to fall within
the exemption. The fact that the proceeds of the farming opera-
tions conducted on some of this land are used In maintaining
the school does not make the exemption operative. The St. Ed-
wards' College case, supra, Is closely In point, and we quote
from the opinion of Judge Stayton in that case as follcwst
     I'*** The findings of fact relating to the use of
     the land are as follows: ‘The buildings used for
     said school on January 1, 1889, were situated on
     the 499 acres of land part of the De Valle grant,
     belonging to plalntlfh. These buildings Included
     recitation rooms dormitories,gymnasium, and out-
     houses, which, with the play-grounds, Included about
     five acres of said land. Of the balance of said 499
.




    iIon. Charles 3. hartin,    page 3


         icres,   about 160 acres was in a state of cultl-
         vation (that      is, was a farm ) but only about
         two-thirds   of It was cultivaged        in l&85.    On
         this farm ;ias an orchard and garden.            The remaln-
         der of the land was a pasture.           The school was
         and Is a boarding school           and had a large number
         of students boarding in the institution,            at a
         cost of about fifteen        dollars   per month. Said
         houses and five acres of land were owned and
         used exclusively      for school purposes, January 1,
         1889.    The balance of said 499 acres of land was
         used as a farm and a pasture           and the produce
         raised on the farm during 1889 was used to feed
         the stock on said farm, consisting            of 6 horses,
         2 mules, 85 cattle,       and 24 hogs.      The pasture was
         used to pasture the farm stock, not for hire.
         The hogs slaughtered were used to supply tables
         for the boarding school,         -- no stock sold, no
         produce sold, for profit         or revenue, but only to
         supply the tables for said boarding school.’               The
         court ascertained       the value of the 3 ~acres held
         to be exclusively       used for school purposes in
         proportion    to the entire assessment,         and dissolved
         the injunction       theretofore     granted, In so far as
         it restrained     the sale of the balance of the fund,
         to enforce the balance of the assessment.              It IS
         now claimed that the court erred in not holding
         the entire tract exempt from taxation.            *** The
         construction     to be placed on the word lbuildlngs’
         was considered      in Casslano v. Ursullne Academ
         64 Tex. 676, and in Red v. Morris, 72 Tex. 5#:
         10 S. W. Rep. 681.         These are cases in which exemp-
         tion of city property was claimed on the ground
         that It was used exclusively          and owned by persons
         or associations      of persons for school purposes,          and
         It was held that the word ‘buiLdlngs,Q would Include
         the lots on which they stood, the whole being used
         for school purposes, which embraced the recreation
         of pupils attending the school.           *** It may have
         been convenient to have lands, In connection with
         those used for school purposes, that might be used
          for agricultural      or pasture purposes,      and thus sup-
         ply much that went to furnish the table of a board-
          ing school;    but we are of opinion that the lands
          so used by appellant were not used exclusively             for
          school purposes.       The court below held to be exempt
          from taxation as much of the land as the constitu-
          tion would permit the legislature           to exempt, or as
Hon. Charles   R. Martin,   page 4


     It had attempted to exempt, and Its          judgment
     will be affirmed."
        From the above our opinion follows  that the land on
which the school plant Is located and which is used exclu-
sively for educational    purposes, Including the necessary
yards and recreational    grounds, Is exempt from ttiatlon
and should be stricken    from the rolls by the Assessor-Col-
lector.     However the land which Is farmed Is not exempt
under the Constl&lon      and should be kept on the rolls.
                                     Yours very truly
                                     ATTORNMGENRRAL
                                                  OF TEXAS

                                     By /s/   Glenn R. Lewis
                                     Glenn R. Lewis,    Assistant

APPROVED FEE415, ~1941
/s/ Gerald C. Mann
ATTORNEY  GRNEiRAL
                 OF TEXAS
APPROVED:OPINION COMMITTEE
BY: BWB, Chairman
GRL:js:wb